  8:19-cv-00035-BCB-MDN Doc # 24 Filed: 09/24/19 Page 1 of 3 - Page ID # 109



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF NEBRASKA

 TINA L. NICHOLS, an individual,
          Plaintiff,
 v.                                                      Case No. 8:19-cv-35
 FIRST DATA CORPORATION, a
 Delaware Corporation,                         MOTION FOR LEAVE TO FILE THIRD
 and                                                AMENDED COMPLAINT
 JONES LANG LASALLE AMERICAS,
 INC., a Maryland Corporation

            Defendants.


      Plaintiff Tina L. Nichols requests that the Court issue an Order allowing her to file

a Third Amended Complaint. In support of this Motion, Plaintiff states as follows:

   1. Plaintiff filed her Second Amended Complaint on September 3, 2019.

   2. Due to inadvertent error, Plaintiff identified “First Data Resources” as co-

      Defendant in her Second Amended Complaint, but the correct Defendant is “First

      Data Corporation.”

   3. Counsel for First Data Corporation contacted counsel for Plaintiff on or about

      September 17, 2019 to alert Plaintiff’s counsel of this error and to request that

      Plaintiff amend her Second Amended Complaint to correct this error.

   4. Counsel for First Data Corporation has no objection to Plaintiff filing her Third

      Amended Complaint, substituting First Data Corporation for First Data

      Resources.

   5. Plaintiff’s Third Amended Complaint is attached as Exhibit A to this Motion.



      For the foregoing reasons, Plaintiff respectfully requests the Court grant this

Motion and allow her to file the Third Amended Complaint attached as Exhibit A to this

Motion.
  8:19-cv-00035-BCB-MDN Doc # 24 Filed: 09/24/19 Page 2 of 3 - Page ID # 110




DATE: September 24, 2019.                 Respectfully submitted,


                                          By:   s/ Alexis S. Mullaney
                                                Alexis S. Mullaney, #25908
                                                CARLSON & BURNETT LLP
                                                2002 Douglas Street, Suite 100
                                                Omaha, NE 68102
                                                Direct (402) 952-4175
                                                Main (402) 934-5500
                                                alexis@carlsonburnett.com
                                                Attorney for Plaintiff




                                      2
  8:19-cv-00035-BCB-MDN Doc # 24 Filed: 09/24/19 Page 3 of 3 - Page ID # 111



                              CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on September 24, 2019, she
electronically filed a true and correct copy of the foregoing document with the United
States District Court for the District of Nebraska’s CM/ECF e-filing system which will
send notice to the following:

      Marnie A. Jensen
      Kamron Hasan
      Marnie.jensen@huschblackwell.com
      Kamron.hasan@huschblackwell.com

      Cody E. Brookhouser
      cbrookhouser@mcgrathnorth.com

                                         /s/ Terry A. White________
                                         Terry A. White




                                            3
